Name: Commission Regulation (EEC) No 1526/92 of 12 June 1992 amending Regulation (EEC) No 171/78 on special conditions for granting export refunds on certain pigmeat products
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 No L 160/12 Official Journal of the European Communities 13. 6. 92 COMMISSION REGULATION (EEC) No 1526/92 of 12 June 1992 amending Regulation (EEC) No 171/78 on special conditions for granting export refunds on certain pigmeat products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 15 (6) thereof, Whereas Commission Regulation (EEC) No 171 /78 (3), as last amended by Regulation (EEC) No 3945/87 (4), lays down quality criteria which have to be respected by certain products in order to qualify for export refunds ; whereas the water/protein ratio of the products under CN code 1602 42 10 should be amended in order to allow continuity in the traditional exports of these products ; HAS ADOPTED THIS REGULATION : Article 1 In Annex I of Regulation (EEC) No 171 /78, the ratio of 4,3 indicated under CN code 1602 42 10 last indent is replaced by 4,5. Article 2 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . O OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 25, 31 . 1 . 1978, p. 21 . (4) OJ No L 373, 31 . 12. 1987, p. 32.